Case: 17-40334      Document: 00514449156         Page: 1    Date Filed: 04/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 17-40334                           FILED
                                  Summary Calendar                     April 27, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
RICKY J. SHUGART,

                                                 Plaintiff-Appellant

v.

DONNIE FOSTER, Fannin County Sheriff’s Office; FANNIN COUNTY,
TEXAS; STEVE MCGRAW Director, Department of Public Safety; KEN
PAXTON, Texas Attorney General; DAVID THOMPSON, Fannin County
Sheriff’s Office; UNIDENTIFIED FANNIN COUNTY SHERIFF’S
EMPLOYEES,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:16-CV-73


Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       Ricky J. Shugart, Texas prisoner # 1917471, appeals the dismissal of his
42 U.S.C. §§ 1983 and 1985 suit, contending only that the district court erred
by dismissing with, instead of without, prejudice his claim alleging a violation
of his rights under the Takings Clause.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40334    Document: 00514449156     Page: 2   Date Filed: 04/27/2018


                                 No. 17-40334

      In the time since Shugart filed his appeal, the district court has issued
an amended judgment dismissing the takings claim without prejudice; as the
district court has already granted the only relief sought by Shugart, his appeal
is moot, and this court lacks jurisdiction over it. See United States v. Heredia-
Holguin, 823 F.3d 337, 340 (5th Cir. 2016) (en banc).
      DISMISSED AS MOOT.




                                       2